PER CURIAM.
This cause recurs for consideration upon the mandate of the Supreme Court of Florida pursuant to the opinion and judgment of that court filed February 4, 1970 (231 So.2d 193), disapproving the concluding paragraph with directions to eliminate said paragraph of the prior opinion and judgment of this court in this cause (Fla.App., 220 So.2d 389).
In accord with the directive of the judgment of the Supreme Court of Florida, the concluding paragraph of our prior opinion and judgment is vacated, the said opinion and judgment is amended in accordance with the opinion of the Supreme Court and the cause is remanded to the trial court for its determination of allowable damages, under the express terms of the contract relating to loss occasioned by the temporary loss of use of the car.1
It is so ordered.

. The amount of such damages are specified in the policy of insurance.